Case 2:18-cr-00121-PSG Document 185-2 Filed 10/22/19 Page 1 of 3 Page ID #:1000




                Exhibit B
Case 2:18-cr-00121-PSG Document 185-2 Filed 10/22/19 Page 2 of 3 Page ID #:1001



                                         EXHIBIT __
  Source:                 iPhone 7
                                 -2427
                          WhatsApp
  Message participants:          -2427 (Camacho Jr.)
                                 -7539 “Carlos Colt” (Fernandez)


  Date         Time          From             Message
  5/27/2017    2:16:42 PM    Fernandez




  5/27/2017    2:16:43 PM    Fernandez




  5/27/2017    2:16:44 PM    Fernandez




  5/27/2017    2:16:45 PM    Fernandez




  05/27/2017   2:16:47 PM    Fernandez




                                              This is clean ... no box but I'll give u a soft
                                              case and one extra mag (it's not a colt) but
                                              works just fine

  05/27/2017   2:16:50 PM    Fernandez        X esta kiero 2500
                                              (I want 2500)
Case 2:18-cr-00121-PSG Document 185-2 Filed 10/22/19 Page 3 of 3 Page ID #:1002



  05/27/2017   2:49:57 PM   Fernandez     Hey I got a box just like the one for ur Vicente
                                          Guerrero

  05/27/2017   2:50:47 PM   Fernandez     If ur interested in it pa otra de tus niñas 🔫
                                          (for one of your other girls)

  05/27/2017   2:54:47 PM   Fernandez     The red wooden box

  05/27/2017   2:55:04 PM   Fernandez     With the key 🔑 and all

  05/27/2017   2:55:39 PM   Camacho Jr.   He said it's nice

  05/27/2017   2:55:49 PM   Camacho Jr.   But we would have to wait right

  05/27/2017   2:56:01 PM   Camacho Jr.   How much you want for the box

  05/27/2017   2:56:43 PM   Fernandez     Bro I'm going on vac. In 15 days and I need
                                          Féria (money .. lol so we can do it chinguen a
                                          su madre los feds (fuck the feds).. 😂
